Citation Nr: 0634239	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post polio syndrome.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of active service between March 1944 
and June 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefit sought on appeal.

The veteran's post polio syndrome was service connected by a 
September 2002 statement of the case and granted a 
noncompensable rating.  In its July 2003 decision, the Board 
directed the issue of an increased rating for post polio 
syndrome to the RO for development and the RO issued the 
March 2004 rating decision on appeal.  In a February 2006 
supplemental statement of the case, the RO found clear and 
unmistakable error in its prior ratings which did not 
consider Diagnostic Code 8011, located in 38 C.F.R. § 4.124a, 
which provides a 10 percent minimum rating for residuals of 
polio.  The RO granted a 10 percent rating.  Although the 
veteran was granted a rating increase, as the maximum benefit 
was not granted, the issue of entitlement to a higher initial 
rating for the veteran's post polio syndrome remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the veteran raised a question concerning 
his combined rating.  When a veteran has more than one 
service-connected disability, the separate ratings are not 
added but combined using a chart located in 38 C.F.R. § 4.25.  
Using the chart, the veteran's four compensable service-
connected disabilities combine for a 50 percent rating.  
Although the veteran received a rating increase for his post 
polio syndrome to 10 percent effective November 24, 1999, his 
combined rating under the chart did not increase.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has residuals of anterior poliomyelitis, 
attributable to post polio syndrome.

3.  The veteran does not have a compensable disability of the 
left leg.

4.  The veteran does not have a compensable disability of the 
esophagus.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for post polio 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic 
Code 8011 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
the elements of an increased rating claim until the September 
2004 letter, after the March 2004 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  The Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Also, a supplemental statement of the case was issued 
subsequent to the most recent relevant notice, making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The veteran was provided additional notice in a June 2006 
letter regarding the establishment of a disability rating and 
an effective date, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The  Board notes that 
this notice was provided after the RO issued the last 
supplemental statement of the case.  The Board specifically 
finds, however, that the veteran is not prejudiced by this 
timing deficiency as his claim is for an increased rating, 
and he was given specific notice with respect to the elements 
of an increased rating claim and cannot be prejudiced by not 
receiving timely notice of downstream issues that are not 
reached by a denial of the underlying benefit.  The Board 
also notes that the veteran notified the RO in April 2006 
that he had no other evidence to provide.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran is service connected for post polio syndrome.  
The veteran service medical records indicate that he 
contracted poliomyelitis in 1952, while in service.  The 
veteran asserted that the residual physical disability his 
experiences from polio are more severe than contemplated by 
the current 10 percent rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's disability is currently rated under Diagnostic 
Code 8011, located in 38 C.F.R. § 4.124a, which provides 
rating criteria for anterior poliomyelitis.  The code 
provides a minimum rating of 10 percent for residuals of the 
disease.  If the residuals are more severe, the residuals the 
veteran experiences are rated under the residuals' respective 
codes.  If the veteran experiences the active febrile 
disease, he will be granted a 100 percent rating.

The veteran noted that his residuals involve choking and 
falling, due to sudden weakness and inability to feel his 
left leg.  The Board agrees with the RO that the most 
analogous disability to the veteran's choking disability 
included in the schedule of ratings is Diagnostic Code 7203, 
under 38 C.F.R. § 4.114.  Diagnostic Code 7203 provides 
criteria for rating a disability caused by stricture of the 
esophagus.  Moderate stricture warrants a 30 percent rating.  
Severe stricture of the esophagus that only permits the 
passage of liquids warrants a 50 percent rating.  A higher 
rating of 80 percent is warranted when the stricture of the 
esophagus only permits passage of liquids, with a finding 
that there is marked impairment of the veteran's health.

The veteran's description of his leg disability notes that he 
falls frequently because of sudden inability to control or 
feel his left leg.  As with the veteran's esophageal 
disability, no diagnostic code directly concerns such a 
disability.  The Board finds that Diagnostic Code 5257, 
located in 38 C.F.R. § 5257, is the most analogous code as it 
contemplates most closely the type of instability of the left 
leg experienced by the veteran.  Under Diagnostic Code 5257, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent rating.  Such instability found to be of 
moderate severity warrants a 20 percent rating, and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating.

The veteran noted that he falls without warning.  In a 
statement written in November 1999, the veteran noted that 
approximately three times a month his leg gave out.  When 
testifying before the Board in January 2003, as part of a 
previous appeal, the veteran noted that he fell an average of 
twice a week.  At that time, he noted that he would go down 
to his knees and that he had difficulty standing back up.  
The veteran also noted that for several years he has worn a 
brace to help stabilize the knee and prevent him from 
falling.  The veteran noted that he walks over two miles a 
day.  As in regard to the veteran's assertion that the post 
polio syndrome causes him to choke, the veteran has asserted 
that he chokes almost every day, with episodes of nausea and 
vomiting.  

The veteran has undergone several VA examinations.  The 
veteran underwent these multiple examinations due to 
questions of whether the complained of symptoms were 
attributable to post polio syndrome or were etiologically 
related to another, non-service connected disorder or, in the 
case of his choking symptoms, to his service connected 
psychophysiological gastrointestinal reaction with depressive 
reaction disability.  By a February 2006 supplemental 
statement of the case, as noted, the RO increased the 
veteran's rating from noncompensable to 10 percent and 
concluded that the veteran's assertions regarding chocking 
and falling were etiologically related to his post polio 
syndrome.  The contention, then, is no longer on whether 
these symptoms are related to the post polio syndrome, but 
rather, the severity of these symptoms.  Therefore, the Board 
will only note where the examination reports remark upon the 
severity, and not the etiology, of the veteran's symptoms.  

In May 2002, the veteran underwent a VA medical examination 
in which he reported that he fell to the ground due to his 
left leg and that he also developed spasms and pain, with the 
pain being more in the hip area and the spasms in the leg.  
Regarding the choking, the veteran related that he had pain 
in his throat that would occur two to three times per week, 
lasting forty-five minutes to an hour.  He described burning 
pain.  On physical examination, the examiner noted normal 
gait without the brace, with no atrophy and with normal tone 
and strength of 5/5.  The examiner noted no significant 
limitation of motion of either the hip or the left knee.  The 
examiner further noted that the veteran was able to swallow a 
glass of water without difficulty.  

The veteran also underwent a VA gastrointestinal examination 
in July 2002.  The examiner related that the veteran has 
frequent episodes of nausea and vomiting, occurring at least 
once a month, but with gagging and regurgitation on an almost 
daily basis.  The examiner noted that previous testing 
indicated that there may be some subtle dysmotility producing 
some degree of transfer dysphagia.  

The veteran underwent an addition examination in March 2004 
by the same examiner who performed the May 2002 examination.  
The examiner noted the same types of assertions of disability 
by the veteran, but still found no objective evidence of the 
symptoms.  

In September 2005, the veteran underwent another examination 
by a different examiner.  The examiner noted the symptoms of 
falling.  The veteran related to the examiner that he walked 
two and half miles a day, but frequently stumbled and fell.  
The veteran related to the examiner that his dysphagia 
involved both solids and liquids and resulted in choking 
during mealtime at least once a day.  On physical 
examination, the examiner noted decreased fine motor movement 
on the left, and mild quadriceps atrophy.  In addition, the 
examiner noted difficulty with toe walking and heel walking 
on his left leg.  The examiner noted that the veteran 
appeared to be mildly to moderately impaired due to post 
polio syndrome.

After considering the evidence of record, the Board finds 
that the veteran's residuals are not individually compensable 
under the relevant diagnostic codes.  Although the veteran 
asserted that he fell at least twice a week and notes this 
causes him apprehension, this disability does not appear to 
significantly impair his ability to walk.  As noted, he walks 
two and half miles, five times a week.  In addition, none of 
the examiners found any significant physical abnormalities to 
the veteran's left leg, including any significant reduction 
in the veteran's left knee range of motion, atrophy or other 
notation regarding instability.  The Board concludes that 
veteran's falls do not warrant a separate rating under 
Diagnostic Code 5257 or any other diagnostic code related to 
the leg and knee.

The Board also finds that the veteran's esophageal disability 
does not warrant a separate compensable rating.  The veteran 
noted almost daily chocking.  Upon physical examination, 
minor dysmotility was found.  The veteran, however, was able 
to drink in a glass of water in front of the examiner.  The 
Board concludes that the veteran's esophageal disability does 
not warrant a separate rating under Diagnostic Code 7203 as 
it is not sufficiently severe to be considered moderate in 
nature.

Although the Board is cognizant that the veteran's alleged 
falling and frequent incidents of choking must cause the 
veteran discomfort, the medical evidence does not provide 
indication of disabilities that are sufficiently severe to 
warrant separate ratings for these residuals of post polio 
syndrome.  The Board is aware that the September 2005 
examiner noted that the veteran's post polio syndrome caused 
mild to moderate impairment.  The Board, however, when 
considering the veteran's medical evidence as a whole, 
including his other VA examinations, finds that the 
preponderance of the evidence weighs against a finding that 
his symptoms are sufficiently severe to be separately 
compensable.

The Board acknowledges that the veteran has asserted that the 
severity of his symptoms in the past, including those during 
service, should be taken into consideration.  The Board 
notes, however, the assignment of a disability rating is not 
based on level of disability before service connection.  As 
noted, instead, with a claim for a higher initial rating, the 
rating is primarily based on the level of disability at the 
time of service connection.  The Board's denial of the 
veteran's claim for an increased rating is based, therefore, 
on a finding that his level of disability at the time of 
service connection and thereafter is adequately compensated 
by a 10 percent rating.  

The Board finds that the veteran has residuals etiologically 
related to polio.  The veteran's post polio syndrome is 
manifested by residuals that are not individually 
compensable, and therefore, the veteran disability is 
adequately contemplated by the 10 percent minimum rating for 
residuals of anterior poliomyelitis.

The Board further notes that, as the veteran asserted that he 
had pain in his left leg and hip, the Board must consider the 
Court's decision in DeLuca v. Brown.  As required by that 
decision, the Board must consider whether a higher rating is 
warranted due to the veteran's complaints of pain, 
fatigability, etc.  The Board finds, however, that the 
veteran's complaints of pain are insufficient to warrant a 
higher rating as there is no evidence of additional loss of 
range of motion, deficits in motor strength, atrophy, or any 
indication that pain associated with the disability plays an 
appreciable role in hindering his ability to ambulate, climb, 
bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his post polio syndrome and his records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. 

The Board does not doubt that limitation caused by the 
veteran's post polio syndrome has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Consequently, absent evidence of industrial impairment beyond 
that contemplated by the assignment of a 10 percent rating 
for residuals of anterior poliomyelitis, the Board finds that 
the evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
Therefore, the veteran's request for a higher rating for post 
polio syndrome is denied.





ORDER

An initial rating in excess of 10 percent for post polio 
syndrome is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


